DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/903,594 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 will be allowed upon timely filing of terminal disclaimer in compliance with 37 CFR 1.321(c) to overcome the provisional nonstatutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Tokuno (JP 2020-008722 A) discloses a light source device (Figure 2, element 2) comprising: a light emitting device (Figure 2, element 21) that outputs a first light (Figure 2, element BL(BLs, BLp)) having a first wavelength in a first polarization direction (Figure 2, element BLs); a first optical element (Figure 3, element 55) having a first area (Figure 3, element 150) 
Claims 2-20 will be allowed as being dependent on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MC/
12/10/2021
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882